—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about June 21, 1995, which, upon a finding of mental retardation, terminated respondent’s parental rights, committed custody and guardianship of the subject child to petitioner child-care agency, and terminated visitation between respondent and child, unanimously affirmed, without costs.
Clear and convincing evidence demonstrates that respondent is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject child (Social Services Law § 384-b [4] [c]). Jessica has been in foster care with the same foster mother since she was voluntarily placed by the respondent immediately after her birth seven years ago. Petitioner’s clinical psychologist testified that respondent lacks the most basic of parental skills, is unable to maintain most skills necessary for independent living, possesses an inability to budget, does not cook or shop, and has problems with basic child care functioning and no appreciation of a child’s emotional bonding needs. There is no merit to respondent’s argument that the court improperly considered evidence of the subject child’s special needs in making its determination, the court explicitly indicating that it did not do so. In any event, such consideration is proper to a determination of a parent’s ability to provide adequate care for the child. It was also proper for the court not to conduct a dispositional hearing (Matter of Joyce T., 65 NY2d 39). Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.